ALLOWABILITY NOTICE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Information Disclosure Statement 
The references listed on the Information Disclosure Statements submitted on 05/18/2022, and 08/22/2022 have been considered by the examiner (see attached PTO-1449). 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Reilly on Aug. 25, 2022.

The application has been amended as follows: 
The title is amended to:

REMOVAL DELAY PARAMETERS FOR VIDEO CODING
Allowable Subject Matter
Claims 2-6 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s arguments are persuasive, particularly on pg. 12. Although Wang discloses a “decoding unit delay parameter” ([0440] du_cpb_removal_delay_minus1[i] ),  Wang fails to describe or suggest “the value of a clock tick, tc, multiplied by the coded picture buffer removal delay parameter for removing the access unit from the coded picture buffer on the access unit level is equal to the value of a sub-picture clock tick, tc,sub, multiplied by the sum of all separate decoding unit delay parameters in the access unit, where the access unit level delay parameter is represented in number of clock ticks, and the decoding unit delay parameters are represented in numbers of sub-picture clock ticks.” Applicant’s narrow and specific claim language is considered novel and patentable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alison Slater/Primary Examiner, Art Unit 2487